Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June
27, 2012, is by and among AMERICAN MIDSTREAM, LLC, a Delaware limited liability
company (the “Borrower”), AMERICAN MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (“Parent”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below (the
“Lenders”), and the Lenders party hereto.

R E C I T A L S

A. The Borrower, Parent, the Lenders, the Administrative Agent and the other
agents referred to therein are parties to that certain Credit Agreement dated as
of August 1, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of November 15, 2011 (the “Credit Agreement”), pursuant to
which the Lenders have made certain Loans and provided certain Commitments
(subject to the terms and conditions thereof) to the Borrower.

B. American Midstream Chatom Unit 1, LLC (“Chatom Sub 1”) and American Midstream
Chatom Unit 2, LLC (“Chatom Sub 2” and, together with Chatom Sub 1, the “Chatom
Buyers”), each a newly formed direct or indirect wholly-owned subsidiary of the
Borrower, as buyers, and Quantum Resources A1, LP, QAB Carried WI, LP, QAC
Carried WI, LP and Black Diamond Resources, LLC, as sellers, have entered into a
Purchase and Sale Agreement (the “Chatom PSA”) dated as of May 25, 2012 pursuant
to which the Chatom Buyers have agreed to purchase an 87.4% operating interest
in the Chatom Gas Plant in Washington County, Alabama (such acquisition, the
“Acquisition” and such acquired interest, the “Chatom Plant”).

C. Upon the consummation of the Acquisition, American Midstream Chatom, LLC
(“Chatom Operator” and, together with the Chatom Buyers, the “Chatom Subs”), a
newly formed direct or indirect wholly-owned subsidiary of the Borrower, will
become the operator of the Chatom Plant.

D. In connection with the Acquisition, the Borrower has requested that the
Credit Agreement be amended to increase the Commitments from an aggregate
principal amount of $100,000,000 to an aggregate principal amount of
$200,000,000 (such incremental Commitments, the “New Commitments”, and any
Lender’s portion of the New Commitments as set forth on Exhibit A hereto, such
Lender’s “New Commitment”) and to make certain other changes as more fully
described herein.

E. Each Person party hereto as a “New Lender” (including, without limitation,
each existing Lender to the extent of any New Commitment as set forth on Exhibit
A hereto) (each, a “New Lender”) is willing to commit to provide the New
Commitments on the terms set forth herein.

F. The Lenders (including the New Lenders) signatory hereto and the
Administrative Agent are willing to amend the Credit Agreement as more fully
described herein, and upon satisfaction of the conditions set forth herein, this
Amendment shall become effective and the New Commitments shall be made available
to the Borrower at such time.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement as of the Second Amendment Effective
Date. The Credit Agreement is amended, as of the Second Amendment Effective Date
(as defined below), as follows:

2.1 Amendments to Section 1.01 (Defined Terms).

(a) The definition of “Agreement” is hereby amended by adding the words “and the
Second Amendment” after the words “by the First Amendment”.

(b) The definition of “Aggregate Commitments” is hereby amended by amending and
restating the second sentence thereof in its entirety as follows:

“The Aggregate Commitments as of the Second Amendment Effective Date are
$200,000,000.”

(c) The definition of “Letter of Credit Sublimit” is hereby amended by replacing
“$25,000,000” with “$50,000,000”.

(d) The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
June 27, 2012, by and among the Parent, the Borrower, the Administrative Agent
and the Lenders party thereto.

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

2.2 Amendment to Section 2.04(c). Section 2.04(c) of the Credit Agreement is
hereby amended by replacing “$2,000,000” appearing in the first sentence of such
section with “$3,000,000”.

2.3 Amendment to Section 2.04(d). Section 2.04(d) of the Credit Agreement is
hereby amended by replacing “$2,000,000” appearing therein with “$3,000,000”.

 

2



--------------------------------------------------------------------------------

2.4 Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by adding Section 6.19 as follows:

“6.19 Covenant to Amend Mortgages. Promptly upon the reasonable request (from
the perspective of a secured lender) by the Administrative Agent or the
Collateral Agent, or the Required Lenders through the Administrative Agent or
Collateral Agent, amend or modify, at the Borrower’s expense, any mortgage or
deed of trust previously delivered in connection with this Agreement as
necessary to reflect the maximum amount of the Aggregate Commitments hereunder
and pay or make arrangements satisfactory to the Administrative Agent to pay all
applicable recording taxes, fees, charges, costs and expenses required for the
recording of any such amendment or modifications.”

2.5 Amendment to Section 7.02(g). Section 7.02(g) of the Credit Agreement is
hereby amended by replacing “Section 7.02(h)” appearing therein with “Section
7.02(g)”.

2.6 Amendment to Section 7.02(i). Section 7.02(i) of the Credit Agreement is
hereby amended by replacing “$2,000,000” appearing therein with “$3,000,000”.

2.7 Amendment to Section 7.03(h). Section 7.03(h) of the Credit Agreement is
hereby amended by replacing “$1,000,000” appearing therein with “$2,000,000”.

2.8 Amendment to Section 7.03(i). Section 7.03(i) of the Credit Agreement is
hereby amended by replacing “$3,000,000” appearing therein with “$5,500,000”.

2.9 Amendment to Section 7.03(k). Section 7.03(k) of the Credit Agreement is
hereby amended by replacing “$1,300,000” appearing therein with “$2,000,000”.

2.10 Amendment to Section 7.03(l). Section 7.03(l) of the Credit Agreement is
hereby amended by replacing “$1,000,000” appearing therein with “$2,000,000”.

2.11 Amendment to Schedule 2.01. Schedule 2.01 to the Credit Agreement is hereby
replaced in its entirety with Exhibit A attached hereto.

Section 3. Amendments to Credit Agreement as of the Acquisition Effective Date.
Subject to Section 6.1 of this Amendment, the Credit Agreement is amended, as of
the Acquisition Effective Date, as follows:

3.1 Amendments to Section 1.01 (Defined Terms).

(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:

“Chatom Operating Agreement” means that certain Agreement for the Construction
and Operation of Chatom Field Processing Facilities dated November 16, 1973, as
amended on or prior to the Second Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

“Chatom Plant” means the Chatom Gas Plant in Washington County, Alabama.

“Chatom Plant Operator” means American Midstream Chatom, LLC, a Delaware limited
liability company, or any other Person acting as operator of the Chatom Plant at
any given time.

3.2 Amendment to Section 7.01. Section 7.01 is hereby amended by (i) deleting
the word “and” at the end of subsection (r) thereof, (ii) deleting the period at
the end of subsection (s) thereof and replacing it with “;” and (iii) adding the
following new subsections to the end thereof:

(t) contractual Liens on Hydrocarbons which arise in the ordinary course of
business under joint operating agreements, contracts for the sale,
transportation or exchange of oil and gas and other agreements which are usual
and customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been maintained in
accordance with GAAP; and

(u) Liens in favor of the Chatom Plant Operator arising under or pursuant to the
Chatom Operating Agreement.

Section 4. New Commitments; Assignments of Committed Loans.

4.1 Each New Lender party hereto hereby agrees to commit to provide its
respective New Commitment in the amount described on Exhibit A attached hereto
on the terms and subject to the conditions set forth herein and in the Credit
Agreement as amended hereby.

4.2 On the Second Amendment Effective Date, (i) each of the existing Lenders and
the New Lenders shall make full cash settlement with one another (including with
any Lender whose commitments are being decreased), either directly or through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to their interests in (a) the Committed Loans and participations in
L/C Obligations outstanding on the Second Amendment Effective Date (at the
principal amount thereof) and (b) the Existing Commitments, in each case, that
will result in, after giving effect to all such settlements, such Committed
Loans and participations in L/C Obligations being held by existing Lenders and
New Lenders ratably in accordance with each of their respective Total Commitment
as set forth on Exhibit A hereto and each of the existing Lenders and New
Lenders having a Total Commitment and Total Applicable Percentage as set forth
on Exhibit A attached hereto; (ii) each New Commitment shall be deemed, for all
purposes, a Commitment and each Committed Loan made thereunder shall be deemed,
for all purposes, a Committed Loan and have the same terms as any existing
Committed Loan and (iii) each New Lender shall become a Lender with respect to
the Commitments and all matters relating thereto.

4.3 Each New Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own

 

4



--------------------------------------------------------------------------------

credit analysis and decision to enter into this Amendment; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to Administrative Agent or the Collateral Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

4.4 Each New Lender confirms that it has delivered to the Administrative Agent a
completed Administrative Questionnaire and that its initial address for notices
shall be as described therein.

4.5 Each New Lender has delivered herewith to Administrative Agent all such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such New Lender may be required to deliver to
Administrative Agent pursuant to Section 3.01(f) of the Credit Agreement.

Section 5. Conditions Precedent. This Amendment (other than Section 3 hereof)
shall become effective on the date (the “Second Amendment Effective Date”) on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.01 of the Credit Agreement):

5.1 The Administrative Agent shall have received (a) executed counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
from the Administrative Agent, the Collateral Agent, the Required Lenders, each
New Lender, Parent and the Borrower, and (b) a reaffirmation agreement in form
and substance satisfactory to the Administrative Agent, executed and delivered
by each of the Loan Parties with respect to its obligations and the Liens
granted by it under the Security Documents.

5.2 The Administrative Agent shall have received from the Loan Parties a
certificate, dated as of the Second Amendment Effective Date, substantially in
the form of the Omnibus Certificate delivered on the Closing Date, with
appropriate insertions and attachments for each such Loan Party (including
authorizing resolutions approving the entry into this Amendment and the
incurrence of the New Commitments).

5.3 The Borrower shall have delivered the necessary supplements to Schedule 5.13
of the Credit Agreement as required by Section 5.13 of the Credit Agreement.

5.4 The Administrative Agent shall have received a solvency certificate,
substantially in the form of Exhibit F to the Credit Agreement, executed on
behalf of the Borrower by the principal financial officer of the Borrower,
attesting to the Solvency of the Borrower, Parent and each other Guarantor, on a
consolidated basis, before and after giving effect to the execution of this
Amendment and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

5.5 The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that as of the Second Amendment
Effective Date (A) before and after giving effect to the New Commitments, the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents are true and correct on and as of the Second
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement; (B) no Default exists and is continuing; and (C) the financial
covenants contained in Section 7.19 of the Credit Agreement are satisfied on a
pro forma basis after giving effect to any incremental Borrowing associated with
the New Commitments and for the most recent determination period.

5.6 Each New Lender requesting a Note shall have received a Note executed by the
Borrower in favor of such New Lender.

5.7 The Administrative Agent shall have received at least five (5) days prior to
the Second Amendment Effective Date (or such shorter period as the
Administrative Agent may, in its reasonable discretion, approve), all
documentation and other information with respect to the Chatom Subs and, to the
extent requested by any New Lender, the other Loan Parties as required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the Act.

5.8 The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Second Amendment
Effective Date, including (a) to the extent invoiced, reimbursement or payment
of all out of pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement and (b) all fees required to be paid pursuant to the
terms of that certain Fee Letter dated as of June 6, 2012 between the Borrower,
Parent, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith.

Section 6. Post-Effectiveness Covenants. Parent and Borrower hereby covenant as
follows:

6.1 On the date upon which the Acquisition is consummated in accordance with the
Chatom PSA as in effect on the Second Amendment Effective Date (the “Acquisition
Effective Date”):

(a) The Administrative Agent shall have received from each Chatom Sub an
executed counterpart of the Guaranty and Collateral Agreement or a joinder
thereto in form and substance satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received (i) all necessary financing
statements in respect of each Chatom Sub and (ii) all judgment, tax and lien
searches in respect of each Chatom Sub reasonably requested by the
Administrative Agent.

(c) The Administrative Agent shall have received, in form satisfactory to the
Administrative Agent, evidence that all insurance required to be held by the
Chatom Subs

 

6



--------------------------------------------------------------------------------

pursuant to the Credit Agreement has been obtained and is in full force and
effect, including certificates of insurance naming the Collateral Agent, on
behalf of the Lenders, as loss payee and as an additional insured, as the case
may be, under all insurance policies maintained with respect to the assets and
properties of the Chatom Subs that constitute Collateral (including, without
limitation, the Chatom Plant).

(d) The Borrower shall be in compliance with Section 7.02(g) of the Credit
Agreement in respect of the Acquisition. The parties hereto acknowledge that the
pro forma Consolidated Total Leverage Ratio set forth in the certificate
delivered pursuant to Section 7.02(g)(iv)(B) of the Credit Agreement will be the
Consolidated Total Leverage Ratio for purposes of determining the Applicable
Rate from the first Business Day immediately following the Acquisition Effective
Date until the first Business Day immediately following the date a Compliance
Certificate is next delivered pursuant to Section 6.02(a) of the Credit
Agreement.

(e) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Acquisition Effective
Date, the favorable written opinion of Andrews Kurth LLP, special counsel to the
Loan Parties, covering such matters relating to the Chatom Subs, the Loan
Parties, this Amendment and the Loan Documents as the Administrative Agent shall
reasonably request and in form and substance satisfactory to the Administrative
Agent, dated as of the Acquisition Effective Date. The Borrower hereby requests
such counsel to deliver such opinions.

(f) The Borrower shall have paid or made arrangements to pay all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
any Security Documents or amendments or modifications thereto to be recorded in
accordance with this Section 6.1.

(g) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

6.2 Parent and Borrower hereby covenant that, unless the Administrative Agent
shall have received the opinion required pursuant to Section 6.1(e) within five
(5) Business Days of the Second Amendment Effective Date, it shall cause the
Administrative Agent to receive, on behalf of itself, the Collateral Agent, the
Lenders and the L/C Issuer prior to the expiration of such five day period, the
favorable written opinion of Andrews Kurth LLP, special counsel to the Loan
Parties, covering such matters relating to the Loan Parties, this Amendment and
the Loan Documents as the Administrative Agent shall reasonably request and in
form and substance satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

6.3 Parent and Borrower hereby covenant to satisfy the following within 30 days
following the Second Amendment Effective Date (provided, the Administrative
Agent may extend the delivery date for the items required pursuant to this
Section 6.3 for an additional period of not more than 30 days, in its sole
discretion):

(a) The Administrative Agent shall have received (i) any Security Documents,
amendments thereto or related deliverables reasonably requested by the
Administrative Agent

 

7



--------------------------------------------------------------------------------

and not otherwise required pursuant to Section 6.1 for the creation,
continuation and perfection of Liens in favor of the Secured Parties as
contemplated by the Loan Documents, including Control Agreements, in each case,
duly completed and executed (as applicable) in sufficient number of counterparts
and in proper form for recording, if necessary, in form and substance
satisfactory to the Administrative Agent, and (ii) all other information that
would have been required pursuant to Section 4.01(a)(iii) of the Credit
Agreement if the Chatom Subs had existed and the Acquisition had occurred prior
to the initial Credit Extension under the Credit Agreement, as may be reasonably
requested by the Administrative Agent.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and the L/C Issuer, the favorable written opinion
of (i) Andrews Kurth LLP, special counsel to the Loan Parties, and (ii) the Law
Office of John Foster Tyra, PC, special Alabama counsel to the Loan Parties, in
each case, covering such matters relating to the items to be delivered pursuant
to Section 6.3(a)(i) above as the Administrative Agent shall reasonably request
and in form and substance satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinions.

(c) The Borrower shall have paid or made arrangements to pay all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
any Security Documents or amendments or modifications thereto to be recorded in
accordance with this Section 6.3.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.

7.2 Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. Each of
the Borrower and Parent hereby (a) acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date as supplemented or subject to such qualifications as
are set forth in the applicable Schedule(s) as of the Second Amendment Effective
Date and (ii) (A) as of the date hereof, no Default has occurred and is
continuing and (B) immediately after giving effect to this Amendment, no Default
will have occurred and be continuing.

 

8



--------------------------------------------------------------------------------

7.3 Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrower or any of its officers in connection therewith
are “Loan Documents” as defined and described in the Credit Agreement and all of
the terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.

7.4 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile or other electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

7.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

7.6 GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

AMERICAN MIDSTREAM, LLC, as Borrower By:  

/s/ Daniel C. Campbell

Name:   Daniel C. Campbell Title:   Chief Financial Officer AMERICAN MIDSTREAM
PARTNERS, LP,   as Parent By:  

American Midstream GP, LLC,

a Delaware limited liability company,

its sole general partner

By:  

/s/ Daniel C. Campbell

Name:   Daniel C. Campbell Title:   Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Kevin L. Ahart

Name:   Kevin L. Ahart Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Director

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Co-Syndication Agent and a Lender By:  

/s/ Todd Mogil

Name:   Todd Mogil Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Co-Syndication Agent and a Lender

By:

 

/s/ Katya Evseev

Name:

  Katya Evseev

Title:

  Corporate Banking Officer

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a New Lender

By:

 

/s/ Nancy M. Mak

Name:

  Nancy M. Mak

Title:

  Vice President Contact for Notice Purposes: 1000 Louisiana, Suite 2950
Houston, TX 77002 Attention: Kristin Bodnar

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a New Lender

By:

 

/s/ Justin M. Alexander

Name:

  Justin M. Alexander

Title:

  Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Documentation Agent and a Lender By:  

/s/ James Neblett

Name:   James Neblett Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. as a New Lender By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director Contact for Notice Purposes: 1445 Ross
Avenue, 45th Floor 1 Dallas, TX 75202 Attention: Wendy Morris

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as a Lender

By:

 

/s/ Scott G. Axelrod

Name:

  Scott G. Axelrod

Title:

  Vice President

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDMENT AND

JOINDER AGREEMENT TO CREDIT AGREEMENT

Schedule 2.01

Commitments and Applicable Percentages

As of the Second Amendment Effective Date

 

Lender

   Existing
Commitment      New
Commitment      Total
Commitment      Total Applicable
Percentage  

Bank of America, N.A.

   $ 21,250,000       $ 8,750,000       $ 30,000,000         15.000000000 % 

Citibank, N.A.

   $ 21,250,000       $ 5,750,000       $ 27,000,000         13.500000000 % 

Comerica Bank

   $ 21,250,000       $ 5,750,000       $ 27,000,000         13.500000000 % 

Capital One, National Association

   $ 0       $ 27,000,000       $ 27,000,000         13.500000000 % 

U.S. Bank National Association

   $ 0       $ 27,000,000       $ 27,000,000         13.500000000 % 

Compass Bank

   $ 21,250,000       $ 2,250,000       $ 23,500,000         11.750000000 % 

Wells Fargo Bank, N.A.

   $ 0       $ 23,500,000       $ 23,500,000         11.750000000 % 

Raymond James Bank

   $ 15,000,000       $ 0       $ 15,000,000         7.500000000 %    

 

 

    

 

 

    

 

 

    

 

 

     $ 100,000,000.00       $ 100,000,000.00       $ 200,000,000.00        
100.000000000 %    

 

 

    

 

 

    

 

 

    

 

 

 

 

[Exhibit A to Second Amendment to Credit Agreement]